Citation Nr: 1214327	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  06-11 111A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for sleep apnea.
 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran served on active duty from June 1970 to June 1973, including service in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied the benefits sought on appeal.  

The Veteran also appealed from the November 2004 rating decision as to claims for service connection for coronary artery disease with bypass procedure and for tinnitus.  During the pendency of the appeal the RO subsequently granted service connection for both.  Therefore these claims are no longer on appeal and thus are not subject to review before the Board. 

In September 2009 the Board remanded the case to the RO for further development.  Although in his substantive appeal, VA Form 9, the Veteran had initially requested a Board hearing at the RO, he subsequently cancelled that hearing and did not request to reschedule.  As such, the request for a Travel Board hearing is considered withdrawn. 

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The objective medical evidence is in relative equipoise as to whether a current hypertension disorder is proximately due to or the result of service-connected disabilities. 

2.  The preponderance of the competent evidence is against a finding that a skin disorder is related to service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for establishing service connection for hypertension secondary to service-connected disabilities are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).  

2.  A skin disorder was not incurred in or aggravated during military service, or proximately due to service connected disability.  38 U.S.C.A. §§ 1101, 1110, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim and that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

In this decision, the Board grants service connection for hypertension.  This action constitutes a complete grant of that benefit sought on appeal.  Therefore, a discussion of VA's duties to notify and assist is unnecessary regarding the hypertension claim.

Regarding the other claim decided below, VA's duty to notify was satisfied by way of letters sent in May 2005 and May 2008, as well as several letters sent prior to submission of the present claims on appeal.  Those letters fully addressed the notice elements.  Specifically, such letters in combination informed the Veteran of what evidence was required to substantiate his service connection claims and of his and VA's respective duties for obtaining evidence.  The RO has also provided adequate notice of how disability ratings and effective dates are assigned.  

VA has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The Board finds that all necessary development has been accomplished and the Board will proceed with appellate review.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records, and VA and private treatment records.  

The Veteran was afforded VA examinations with opinions regarding his skin disorder claim in March 2010, with addendum in April 2010.  The Board finds that such VA examination and opinion obtained are adequate to decide the issues as they are predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a physical examination with diagnostic testing.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Therefore, the Board finds that findings from the examination reports are adequate for the purposes of deciding the claim on appeal regarding the skin disorder claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Merits of the Claims

The Veteran asserts that he has hypertension and a skin disorder that are due to service or service-connected disability.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Additionally, under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006.  The new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  Although the stated intent of the change was merely to implement the requirements of Allen, the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Id at 439. 

As the provisions of 38 C.F.R. § 3.310 were amended, effective October 10, 2006, after the Veteran's July 2003 claim, they do not apply in the instant case.  Thus, further discussion in the analysis below as to the amended provisions of 38 C.F.R. § 3.310, as to establishing a pre-aggravation baseline level of disability is not necessary.  Furthermore, as decided below, the evidence is in equipoise as to the likelihood that hypertension is proximately caused by the Veteran's PTSD; and the preponderance of the evidence is against a finding that a skin disorder is related to service or is proximately caused or aggravated by a service-connected disability.  

Where a Veteran served 90 days or more, and cardiovascular-renal disease, including hypertension, becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such diseases shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

A Veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Disorders diagnosed after discharge may still be service connected if all of the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Medical records on file include VA examination reports, VA and private treatment records that are dated from 1995 through January 2011, and Veteran's Health Administration (VHA) advisory medical opinions dated in February and March 2012.  

A.  Hypertension

The Veteran claims entitlement to hypertension, to include as due to service or to his service-connected disabilities.  As reflected in a March 2010 VA examination report, the record shows that there is a diagnosis of hypertension.  There is no indication in this case that the Veteran's hypertension had its onset, or was aggravated, in service or was otherwise directly due to incidents of service.  There are several medical records containing opinions on the issue of the likelihood that the Veteran's hypertension is proximately due to or the result of service-connected disease or injury.  

The Veteran's service-connected disabilities consist of the following: (1) posttraumatic stress disorder (PTSD), depressive disorder versus major depressive disorder; (2) coronary artery disease with bypass procedure; (3) diabetes mellitus, type II; (4) tinnitus; (5) left leg donor site scar from bypass procedure; and (6) sternal scar from bypass procedure. 

As reflected in a March 2010 VA examination report, the Veteran has a diagnosis of essential hypertension.  That report noted that the diagnosis was previously established, and continuous medication was required for control.  The examination report shows that the examiner opined that it was not likely that the hypertension developed during service or within one year after discharge from service.  As rationale, the examiner noted that the Veteran stated that his hypertension had onset in mid 1980s but no medications were started until 2001, and he was discharged from service in 1973.  The examiner also opined that it was not likely that the hypertension was caused or aggravated by his service-connected diabetes mellitus, because his hypertension preceded the diabetes mellitus by 15 years; and his coronary artery disease preceded the diabetes mellitus by two years; and there was no worsening of hypertension after the onset of diabetes.  

A February 2012 VHA advisory medical opinion based on review of the record shows that the examiner concluded with an opinion that the Veteran's current hypertensive disorder was not etiologically caused by service or service-connected disability.  However, in a March 2012 addendum, the same VHA specialist opined that the Veteran's hypertension could be aggravated by diabetes (insulin resistance), or "stress" in the form of PTSD. The examiner also opined that the Veteran's hypertension was worsened by alcohol.  

In light of the opinions offered by the VA examiner and VHA specialist, the evidence is in equipoise as to the likelihood that the Veteran's hypertension is proximately due to service-connected disability, including diabetes mellitus and PTSD, including associated symptoms of alcohol use.  Review of VA medical records and as reflected in an August 2003 VA examination for PTSD, the Veteran has an alcohol addiction that has been associated with his service-connected psychiatric disability.  Resolving all reasonable doubt in the appellant's favor, the Board finds that service connection for hypertension is warranted because it is at least as likely as not that hypertension was related to his service-connected PTSD or diabetes mellitus.

B.  Skin Disorder

Service treatment records show no indications of any skin problems referable to the presently diagnosed skin disorder.  In this regard, at the April 1970 pre-induction examination, the Veteran reported that he had a preexisting cyst on the neck, and a scarred right hand from falling as a child.  The report of a December 1972 tissue examination of the skin and subcutaneous tissue of the posterior neck showed calcifying epithelioma of Malherbe.  The Veteran reported to be present since birth, with no enlargement, pain or drainage at the time of the present examination.  The report of a May 1973 examination at release from active duty shows that the Veteran had scars of both palms.    

VA and private treatment records on file are dated from 1995 through January 2011.  Private treatment records between April 1998 and December 2003 show treatment for complaints of skin conditions diagnosed to include lesions or rash of different parts of the body.  A private pathology report in March 2003 contains a diagnosis of biopsy, right forearm, consistent with benign intradermal xanthoma. The December 2003 private treatment report shows that the Veteran reported a history of nonpruritic skin lesion for years, since coming back from Vietnam.  At that time the provider found erythemic macules that varied in size.
 
The report of a March 2010 VA examination shows that the Veteran was examined for skin conditions of dermatitis, eczema, leishmaniasis, lupus, dermatophytosis, bullous disorders, psoriasis, infections of the skin, cutaneous manifestations of collage vascular diseases or papulosquamous disorders, on the trunk.  The Veteran reported a history of macular rash of different sizes around the trunk since 1971. 

After examination, the report contains a diagnosis of dermatitis involving mostly the trunk area, and no chloracne was found.  The examiner opined that it was "less likely as not" that the Veteran's skin disability was related to or had its onset during service; and it was less likely as not that the skin disability was related to Agent Orange exposure.  The examiner based these opinions on the rationale that there was no evidence of chronic rash/skin condition since active service; and no chloracne was found.  The March 2010 VA examination report noted that the claims file was not available for review at the time of the examination.  However, an April 2010 addendum to that examination shows that the claims file was subsequently reviewed and the reviewing examiner stated that based on that review, there was no indication for any change of the diagnoses or opinions as documented in the March 2010 skin examination.

In summary, the Veteran maintains that exposure to herbicides in service caused a current skin disorder involving lesions.  In this regard, as the Veteran served in the Republic of Vietnam during the Vietnam era, he is presumed to have been exposed during such service to herbicide agents, including an herbicide commonly referred to as Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.  As such, certain cited diseases under 38 C.F.R. § 3.309 are presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service. 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

The Veteran is currently diagnosed with dermatitis.  Neither that condition nor any other previously diagnosed skin conditions on file are conditions listed under38 C.F.R. § 3.309(e) and presumed to be service connected under 38 C.F.R. §§ 3.307, 3.309.  VA's Secretary has determined that a presumption of service connection based on exposure to herbicides to include Agent Orange used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted. See Notice, 72 Fed. Reg. 32,395 (2007).

Thus, the Veteran's claimed skin disorder is not qualified for entitlement to service connection on a presumptive basis under 38 C.F.R. § 3.307.  However, as he served in Vietnam, and is thus presumed to have been exposed to herbicides (Agent Orange) during service, service connection may still be established if there is proof of direct causation based on the record.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307; Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

On review of the record, the Board finds that the preponderance of the evidence is against a finding of a chronic skin condition related to service or service-connected disability.  First, the most recent medical evidence reflects a current diagnosis of dermatitis involving mostly the trunk area, and no chloracne was found.  The report does not diagnose any other skin condition.  There is no showing of any chronic dermatitis that has been linked to service or to a service-connected disability.  There is no medical evidence of dermatitis in service, to include at the time of release from active duty.  As reflected in the May 1973 examination, the skin was evaluated to be normal.  Dermatitis is not shown in the medical record for many years after service.  

The Board finds the opinion proffered by the examiner at the March 2010 VA examination to be the most probative competent evidence on this issue.  That examiner opined essentially that it was not likely that the current skin disorder diagnosed as dermatitis was related to service by way of having onset in service or as related to Agent Orange exposure.  That opinion was based on the facts essentially that the record showed there was no evidence of a chronic rash or skin condition since active service, and there was no chloracne found so as to meet criteria for presumptive service connection for Agent Orange exposure in service under 38 C.F.R. §§ 3.307, 3.309.  

The finding that there was no evidence of a chronic rash or skin condition since service is consistent with the remainder of the competent medical evidence on file.  The Veteran is competent to report on the continuity of skin symptoms he can perceive.  However, the recent VA examiner's diagnosis was dermatitis and he proffered an opinion after review of the clinical record that there was no (medical) evidence of a chronic skin condition since service.  On that basis, the Veteran's description of having skin symptoms since service is not supported by the later diagnosis of a medical professional.  Moreover, while acknowledging the Veteran's lay report of skin problems since service, the Board finds the medical evidence more probative on this matter as his report of skin problems since service is inconsistent with the medical evidence of record.  

Further, although the Veteran has asserted a history of symptoms since service, there is no evidence in service of any skin problems referable to any currently diagnosed skin condition.  There is only medical evidence in service of a preexisting cyst on the neck, and the Veteran is not claiming service connection for any scars that are not already in receipt of benefits based on service connection.

Therefore, the preponderance of the evidence is against the claim for service connection.  Therefore, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for hypertension is granted.

Service connection for a skin disability is denied.


REMAND

A remand is necessary regarding the claim of service connection for sleep apnea for the following reasons.  The report of a March 2010 VA examination for respiratory diseases shows that the Veteran reported having a problem of sleep apnea with onset in 1990 and that it was diagnosed at that time.  After examination the report contains a diagnosis of sleep apnea.  The examiner opined that the Veteran's sleep apnea was not likely related to or had its onset in service, because pursuant to the Veteran's report, his sleep apnea was diagnosed in the mid 1990s.

That is, as a basis for the opinion, the examiner looked only at the Veteran's report of the proximity of onset of the sleep apnea condition to service.  The VA examiner's opinion in effect looked only at whether sleep apnea is directly related to service.  The opinion does not address the possibility that any sleep apnea is etiologically linked to a service-connected disability.  That opinion did not include a response as to the likelihood that any present sleep apnea may be related to a service-connected disability.  Because of the possibility of such a relationship, the claim must be remanded to obtain a medical opinion to determine whether the Veteran's sleep apnea is due to or was aggravated by a service-connected disability to include any medication taken for such disability.

Finally, records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims files.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Since the claims file is being returned to the RO, the file should be updated to include VA treatment records compiled since the latest VA clinical records dated in April 2011.  See 38 C.F.R. § 3.159(c)(2) (2011); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Board reviewed Virtual VA records, which did not reveal any medical records material to the claim. Any private treatment records not on file and pertaining to the sleep apnea disorder should also be obtained prior to any examination.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding VA or private treatment records pertaining to his sleep apnea problems.  Take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment, to specifically include such records from the VA since January 2011, including outstanding records stored on Virtual VA, and associate all obtained records with the claims folders.

2.  Notify the Veteran that he may submit statements from himself and others who have observed the Veteran describing their impressions regarding the onset and chronicity of any sleep apnea disorder since service or since onset of any service-connected disability.  The Veteran should also provide a list of medications used for service-connected disabilities and when use began.

3.  After completion of the above development, schedule the Veteran for a VA examination to determine the nature extent, onset and likely etiology of any sleep apnea disorder found to be present.  The claims folder and a copy of this Remand must be provided to and reviewed by the examiner in conjunction with the examination.  

In offering opinions, the examiner must acknowledge and discuss the Veteran's report regarding the onset of his chronic sleep apnea disability and its relationship to service or to his service-connected disabilities, to include any medications used to treat such disabilities, and any current relevant symptoms and diagnosis regarding any chronic sleep apnea condition found.  The examiner should be notified that the Veteran's service-connected disabilities are (i) PTSD, depressive disorder versus major depressive disorder; (ii) coronary artery disease with bypass procedure; (iii) diabetes mellitus, type II; (iv) hypertension; (v) tinnitus; (vi) left leg donor site scar from bypass procedure; and (vii) sternal scar from bypass procedure. 
 
The examiner should elicit from the Veteran a history of sleep apnea symptoms since service, and of medications taken for his service-connected disabilities.  The examiner should opine as to the type of sleep apnea he has: central sleep apnea; obstructive sleep apnea; or complex sleep apnea.  Thereafter, the examiner must provide an opinion as to whether it is at least as likely as not that any chronic sleep apnea disorder diagnosed is related to or had its onset in service, or was caused or aggravated by a service-connected disability, to include medications taken for such disabilities.  If central sleep apnea is diagnosed, then the examiner should specifically comment on the likelihood that such is due to or aggravated by heart disease or hypertension.

All findings and conclusions, and the rationale for all opinions expressed by the examiner should be provided in a legible report.

4.  Then readjudicate the Veteran's appeal.  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


